UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07917 Wilshire Variable Insurance Trust (Exact name of registrant as specified in charter) Wilshire Associates Incorporated 1299 Ocean Avenue, Suite 700 Santa Monica, CA 90401-1085 (Address of principal executive offices) (Zip code) Jason A. Schwarz, President 1299 Ocean Avenue, Suite 700 Santa Monica, CA 90401-1085 (Name and address of agent for service) Registrant’s telephone number, including area code: 310-260-6639 Date of fiscal year end: December 31 Date of reporting period: June 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. Wilshire Variable Insurance Trust SEMI-ANNUAL REPORT (Unaudited) Equity Fund Balanced Fund Income Fund Small Cap Fund International Equity Fund Socially Responsible Fund June 30, 2013 Wilshire Variable Insurance Trust Table of Contents Shareholder Letter 2 Fund Commentaries 4 Disclosure of Fund Expenses 16 Schedules of Investments 18 Statements of Assets and Liabilities 46 Statements of Operations 47 Statements of Changes in Net Assets 48 Financial Highlights 50 Notes to Financial Statements 56 Additional Fund Information 67 Board Approval of Subadvisory Agreements 68 Shares of the Equity Fund, Balanced Fund, Income Fund, Small Cap Fund, International Equity Fund and Socially Responsible Fund are sold only as the underlying investment for variable annuity contracts issued by insurance companies. This report is authorized for use in connection with any offering of a Fund’s shares only if accompanied or preceded by the Fund’s current prospectus. Shares of the Wilshire Variable Insurance Trust are distributed by SEI Investments Distribution Co. Wilshire Variable Insurance Trust Shareholder Letter Dear Wilshire Variable Insurance Trust Shareholder: We are pleased to present this first half report to all shareholders of the Wilshire Variable Insurance Trust. This report covers the period from January 1, 2013 to June 30, 2013 for the Equity Fund, Balanced Fund, Income Fund, Small Cap Fund, International Equity Fund, and Socially Responsible Fund. MARKET ENVIRONMENT U.S. Equity Market The U.S. stock market, represented by the Wilshire 5000 Total Market IndexSM, posted a total return of 13.98% during the first half of the year. Small-cap growth stocks gained the most year-to-date, as the Wilshire U.S. Small-Cap Growth IndexSM added 18.55%. The market’s rise was realized despite giving back 1.27% in June, its first monthly loss since October 2012. Solid gains in April and May – up 1.93% and 2.34%, respectively – propelled U.S. stocks to an impressive 13.98% advance through the end of June. This marked the best first half of a calendar year since 1998, when the U.S. stock market was up 15.47% through the first six months of that year. Small capitalization stocks outperformed larger stocks in the first half of 2013, and on a style basis, micro-cap stocks have enjoyed an outstanding 2013 so far. International Equity Market International equities also advanced in the first half of the year as the MSCI EAFE Index rose 4.10%. However, emerging markets equities struggled year-to-date, with the MSCI Emerging Markets Index losing -9.57%. Through the first half of the year, the European Union continued to struggle with political uncertainty in Greece as well as lackluster economic expansion and/or recession throughout the region. The announced upcoming wind-down of the U.S. Federal Reserve’s programs of accommodative lending sent markets reeling worldwide. Japan’s 2013 rally plunged into a volatile bear run after the Nikkei hit a five-year high on May 22; however, Japanese stocks remain among the strongest performers this year. Emerging markets stocks continued to find performance held back by concerns over China’s slowing domestic economy. Additionally, political unrest in Egypt, Brazil, and Turkey late in the second quarter also weighed on emerging markets. Bond Market Bond returns were mixed in the first half of the year. The broad fixed-income market posted positive returns as the Barclays Aggregate Bond Index returned 2.44% year-to-date. High yield bonds also did well on a relative basis, as the Barclays U.S. Corporate High Yield Index gained 1.42% in the same period. Long-term U.S. Treasuries lost value, with the Barclays Long Term Treasury Index losing -7.97% in the first two quarters. Bond yields began to drift lower in April, with the bellwether 10-year U.S. Treasury hitting a near-term low of 1.66% on May 1. Subsequently, yields climbed sharply higher, with the 10-year Treasury closing the second quarter at 2.52%, fully 65 basis points higher than its first quarter close. With the end of the Federal Reserve’s “easy money” policy looming on the horizon, interest rate-sensitive assets in general suffered losses; corporate spreads widened over the quarter as well. Non-U.S. fixed income performed roughly on par with U.S.-based paper, although the strength of the U.S. dollar eroded performance on unhedged assets. FUND PERFORMANCE REVIEW The Wilshire Variable Insurance Trust Funds had mostly negative relative performance in the first half of 2013. The Equity Fund returned 11.70%, underperforming the S&P 500 Index’s return of 13.82% by 2.12%.The Balanced Fund returned 5.52%, underperforming its custom benchmark return of 6.51% by 0.99%. The Income Fund returned -2.88%, underperforming the Barclays Capital U.S. Aggregate Bond Index of -2.44% by 0.44%.The Small Cap Fund returned 16.90%, outperforming the Russell 2000 Index’s return of 15.86% by 1.04%.The International Equity Fund returned -0.16%, underperforming the MSCI EAFE Index’s return of 4.10% by 4.26%.The Socially Responsible Fund returned 12.34%, underperforming the S&P 500 Index’s return of 13.82% by 1.49%. While all Funds except the Small Cap Fund underperformed their respective benchmarks over the period, we are confident that each Fund is well positioned for future growth. Sincerely, Jason Schwarz President, Wilshire Variable Insurance Trust 2 Wilshire Variable Insurance Trust Shareholder Letter - (Continued) The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. Recent performance can be found at your particular insurance company. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. An individual cannot directly invest in any index. This material represents an assessment of the market environment at a specific point in time and is not intended to be a forecast of future events, or a guarantee of future results. This information should not be relied upon by the reader as research or investment advice regarding the funds or any stock in particular. There are risks involved with investing, including the possible loss of principal. In addition to the risks associated with investing, investments in smaller companies typically exhibit higher volatility. Bonds and bond funds will decrease in value as interest rates rise. Foreign investments often involve risks such as political instability, differences in financial reporting standards and less stringent regulation of securities markets. Foreign investment risk may be particularly high to the extent the funds invest in securities of issuers based in countries with developing economies (i.e., emerging markets). These securities may present market, credit, currency, liquidity, legal, political and other risks different from, or greater than, the risks of investing in developed foreign (non-U.S.) countries. Diversification may not protect against loss. Wilshire Variable Insurance Trust Funds are available only through third party insurance company separate accounts established for the purposes of funding variable life contracts and may not be purchased directly. The variable annuity contracts and variable life insurance policies are described in the separate prospectuses issued by participating insurance companies. Please see the prospectuses for information about surrender charges, mortality and expense risk fees and other charges that may be assessed by participating insurance companies under the variable annuity contracts or variable life insurance policies. 3 Wilshire Variable Insurance Trust Equity Fund Commentary EQUITY FUND Average Annual Total Return Six Months Ended 06/30/13* 11.70% One Year Ended 06/30/13 18.28% Five Years Ended 06/30/13 3.46% Ten Years Ended 06/30/13 5.12% S&P 500 INDEX(1) Average Annual Total Return Six Months Ended 06/30/13* 13.82% One Year Ended 06/30/13 20.60% Five Years Ended 06/30/13 7.01% Ten Years Ended 06/30/13 7.30% * Not annualized. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. Recent performance can be found at your particular insurance company. The S&P 500 Index is an unmanaged index consisting of 500 stocks. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the six months ended June 30, 2013, there were no waivers. 4 Wilshire Variable Insurance Trust Equity Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of June 30, 2013) The U.S. stock market got off to its strongest start since 1998 as the S&P 500 Index rose 13.82% through June 2013. The market rallied in the first quarter with the S&P 500 Index hitting new all-time highs as investors cheered the news of a “Fiscal Cliff” resolution, a positive fourth quarter GDP estimate marking the 14th consecutive quarter of economic expansion, and signs of improvement within the housing sector. The second quarter saw more modest but still positive gains as investors grappled with the possibility of the Federal Reserve “tapering” its quantitative easing program earlier than anticipated. However, the U.S. market again hit new all-time highs during the second quarter. Both large and small capitalization stocks posted strong gains during the first six months of the year, however small capitalization securities modestly outpaced their large capitalization counterparts with the Russell 2000 Index and Russell 1000 Index returning 15.86% and 13.90%, respectively. Within the large capitalization space, value stocks outperformed growth securities, and within the small capitalization space, growth stocks outperformed value securities. All sectors within the Wilshire 5000 Index were positive year-to-date. Consumer Discretionary (20.47%), Health Care (20.42%) and Financials (17.95%) were the top performers, while Materials (2.06%) and Information Technology (6.62%) lagged the broader market during the first half of the year. The Equity Fund (the “Fund”) returned 11.70% for the first six months of 2013, underperforming the S&P 500 Index return of 13.82% by 2.12%. The Fund benefited from positive stock selection in Financials and Information Technology; performance was offset by poor stock selection in Health Care and Consumer Staples. Despite the Fund’s underperformance versus its benchmark, we believe the Fund is well positioned going into the second half of 2013 as the market deals with ongoing macroeconomic and geopolitical uncertainty. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. * Based on percent of the Fund’s total investments in securities and affiliated funds, at value. Includes investments held as collateral for securities on loan (See Note 6 in Notes to Financial Statements). 5 Wilshire Variable Insurance Trust Balanced Fund Commentary BALANCED FUND Average Annual Total Return Six Months Ended 06/30/13* 5.52% One Year Ended 06/30/13 11.90% Five Years Ended 06/30/13 4.38% Ten Years Ended 06/30/13 4.81% STOCK/BOND COMPOSITE INDEX(1) Average Annual Total Return Six Months Ended 06/30/13* 6.51% One Year Ended 06/30/13 12.53% Five Years Ended 06/30/13 5.69% Ten Years Ended 06/30/13 6.71% * Not annualized. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. Recent performance can be found at your particular insurance company. Stock/Bond Composite Index is a blend of 50% S&P 500 Index, 35% Barclays Capital U.S. Aggregate Bond Index and 15% of the MSCI EAFE Index. The S&P 500 Index is an unmanaged index consisting of 500 stocks. The Barclays Capital U.S. Aggregate Bond Index is a market value-weighted index of investment grade fixed-rated debt issues, including government, corporate, asset-backed and mortgage-backed securities with a maturity of one year or more. The MSCI EAFE Index is an unmanaged capitalization-weighted measure of stock markets in Europe, Australasia and the Far East. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the six months ended June 30, 2013, there were no waivers. 6 Wilshire Variable Insurance Trust Balanced Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of June 30, 2013) The U.S. stock market got off to its strongest start since 1998 as the S&P 500 Index rose 13.82% through June 2013. The market rallied in the first quarter as investors cheered the news of a “Fiscal Cliff” resolution, a positive fourth quarter GDP estimate marking the 14th consecutive quarter of economic expansion, and signs of improvement within the housing sector. The second quarter saw more modest but still positive gains as investors grappled with the possibility of the Federal Reserve “tapering” its quantitative easing program earlier than anticipated. International stock markets underperformed the U.S. as the MSCI EAFE Index returned 4.10% in the first half of the year. The Eurozone continued to then struggle as concerns over the region’s debt crisis prompted the European Central Bank to cut its benchmark interest rate to a record low 0.5%. Conversely, the Japanese market soared after the Bank of Japan’s new governor announced plans for aggressive quantitative easing. The MSCI Japan Index returned 16.55% year to date. Emerging markets fared worse with the MSCI Emerging Markets Index returning -9.57% for the first half of the year. Fixed income struggled during the first half of the year with investment grade U.S. bonds (the Barclays Capital U.S. Aggregate Bond Index) returning -2.44% and global bonds (the Citi World Government Bond Index) returning -2.97%. The Treasury market also sold off and the 10-year U.S. Treasury ended the second quarter at 2.52%, up 64 basis points from 1.78% at the end of 2012. The Balanced Fund (the “Fund”) returned 5.52% for the first six months of 2013, underperforming the custom benchmark return of 6.51% by 0.99%. Despite the Fund’s underperformance versus its benchmark, we believe the Fund is well positioned going into the second half of 2013 as the market deals with ongoing macroeconomic and geopolitical uncertainty. The Balanced Fund attempts to achieve its objective by investing in other funds. You may invest in the underlying funds directly. By investing in the underlying funds indirectly through the Balanced Fund, you will incur not only the expenses of the underlying funds, but also the expenses of the Balanced Fund. The Balanced Fund is subject to the risks of the underlying funds it holds. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. * Based on percent of the Fund’s total investments and investments in affiliated funds, at value. 7 Wilshire Variable Insurance Trust Income Fund Commentary INCOME FUND Average Annual Total Return Six Months Ended 06/30/13* (2.88)% One Year Ended 06/30/13 0.53% Five Years Ended 06/30/13 5.62% Ten Years Ended 06/30/13 4.16% BARCLAYS CAPITAL U.S. AGGREGATE BOND INDEX(1) Average Annual Total Return Six Months Ended 06/30/13* (2.44)% One Year Ended 06/30/13 (0.69)% Five Years Ended 06/30/13 5.19% Ten Years Ended 06/30/13 4.52% * Not annualized. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. Recent performance can be found at your particular insurance company. The Barclays Capital U.S. Aggregate Bond Index is a market value-weighted index of investment grade fixed-rated debt issues, including government, corporate, asset-backed and mortgage-backed securities with a maturity of one year or more. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the six months ended June 30, 2013, there were no waivers. 8 Wilshire Variable Insurance Trust Income Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of June 30, 2013) As interest rates rose and corporate credit spreads widened, fixed income struggled during the first half of the year. Investment grade U.S. bonds (the Barclays Capital U.S. Aggregate Bond Index) returned -2.44% and global bonds (the Citi World Government Bond Index) returned -2.97%. The Treasury market also sold off following comments from the Federal Reserve about the possibility of “tapering” quantitative easing bond purchases sooner than the market anticipated. The 10-year U.S. Treasury rallied to 2.6%, its highest level since July 2011, before ending the second quarter at 2.52%, up 64 basis points from 1.78% at the end of 2012. High yield bonds outperformed their higher quality counterparts with the Bank of America Merrill Lynch High Yield Master II Index returning 1.46%. The Income Fund (the “Fund”) returned -2.88% for the first six months of 2013, underperforming the Barclays Capital U.S. Aggregate Bond Index return of -2.44% by 0.44%. The Fund benefited from its exposure to Non-Agency mortgage-backed securities, but was hurt by exposure to Investment Grade credits. Despite the Fund’s underperformance versus its benchmark, we believe the Fund is well positioned going into the second half of 2013 as the market deals with ongoing macroeconomic and geopolitical uncertainty. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. * Based on percent of the Fund’s total investments in securities, at value. Includes investments held as collateral for securities on loan (See Note 6 in Notes to Financial Statements). 9 Wilshire Variable Insurance Trust Small Cap Fund Commentary SMALL CAP FUND Average Annual Total Return Six Months Ended 06/30/13* 16.90% One Year Ended 06/30/13 17.61% Five Years Ended 06/30/13 5.30% Ten Years Ended 06/30/13 6.58% RUSSELL 2(1) Average Annual Total Return Six Months Ended 06/30/13* 17.44% One Year Ended 06/30/13 23.67% Five Years Ended 06/30/13 8.89% Ten Years Ended 06/30/13 9.62% * Not annualized. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. Recent performance can be found at your particular insurance company. The Russell 2000 Growth Index is an unmanaged index comprised of the Russell 2000 Growth securities with a greater-than-average growth orientation. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the six months ended June 30, 2013, fees totaling 0.16% of average net assets were waived. Prior to March 24, 2013, the Small Cap Fund was named the Small Cap Growth Fund. Effective on that same date, the Fund’s benchmark changed from the Russell 2000© Growth Index to the Russell 2000© Index and the Fund began investing in the Wilshire Small Company Growth Portfolio and the Wilshire Small Company Value Portfolio. Accordingly, the Fund’s shareholders bear the indirect expenses of the Fund’s assets invested in the Wilshire Small Company Growth Portfolio and the Wilshire Small Company Value Portfolio and the management fee charged to the Fund is based on the average daily net assets not invested in the Wilshire Small Company Growth Portfolio and the Wilshire Small Company Value Portfolio. 10 Wilshire Variable Insurance Trust Small Cap Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of June 30, 2013) The U.S. stock market got off to its strongest start since 1998 as the S&P 500 Index rose 13.82% through June 2013. The market rallied in the first quarter with the S&P 500 Index hitting new all-time highs as investors cheered the news of a “Fiscal Cliff” resolution, a positive fourth quarter GDP estimate marking the 14th consecutive quarter of economic expansion, and signs of improvement within the housing sector. The second quarter saw more modest but still positive gains as investors grappled with the possibility of the Federal Reserve “tapering” its quantitative easing program earlier than anticipated. However, the U.S. market again hit new all-time highs during the second quarter. Both large and small capitalization stocks posted strong gains during the first six months of the year, however small capitalization securities modestly outpaced their large capitalization counterparts with the Russell 2000 Index and Russell 1000 Index returning 15.86% and 13.90%, respectively. Within the large capitalization space, value stocks outperformed growth securities, and within the small capitalization space, growth stocks outperformed value securities. All sectors within the Wilshire 5000 Index were positive year-to-date. Consumer Discretionary (20.47%), Health Care (20.42%) and Financials (17.95%) were the top performers, while Materials (2.06%) and Information Technology (6.62%) lagged the broader market during the first half of the year. The Small Cap Fund (the “Fund”) returned 16.90% for the first six months of 2013, outperforming the Russell 2000 Index return of 15.86% by 1.04%. The Fund benefited from positive stock selection in Financials and Industrials; performance was partially offset by poor stock selection in Health Care. We are pleased with the Fund’s outperformance for the year-to-date period and believe the Fund is well positioned going into the second half of 2013 as the market deals with ongoing macroeconomic and geopolitical uncertainties. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. Small company stocks may be subject to a higher degree of market risk than the securities of more established companies because they tend to be more volatile and less liquid. * Based on percent of the Fund’s total investments in securities, at value. Includes investments held as collateral for securities on loan (See Note 6 in Notes to Financial Statements). 11 Wilshire Variable Insurance Trust International Equity Fund Commentary INTERNATIONAL EQUITY FUND Average Annual Total Return Six Months Ended 06/30/13* (0.16)% One Year Ended 06/30/13 13.61% Five Years Ended 06/30/13 (1.83)% Ten Years Ended 06/30/13 5.28% MSCI EAFE INDEX(1) Average Annual Total Return Six Months Ended 06/30/13* 4.10% One Year Ended 06/30/13 18.62% Five Years Ended 06/30/13 (0.63)% Ten Years Ended 06/30/13 7.67% * Not annualized. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. Recent performance can be found at your particular insurance company. The MSCI EAFE Index is an unmanaged capitalization-weighted measure of stock markets in Europe, Australasia and the Far East. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the six months ended June 30, 2013, fees totaling 0.19% of average net assets were waived. 12 Wilshire Variable Insurance Trust International Equity Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of June 30, 2013) International stock markets underperformed the U.S. as the MSCI EAFE Index returned 4.10% in the first half of the year. The Cypriot banking crisis dominated headlines to start the year. The Eurozone continued to then struggle as the region experienced its sixth consecutive quarter of recessionary conditions and concerns over the region’s debt crisis prompted the European Central Bank cut its benchmark interest rate to a record low 0.5%. Conversely, the Japanese market soared as the yen dramatically weakened after the Bank of Japan’s new governor announced plans for aggressive quantitative easing. The MSCI Japan Index returned 16.55% during the first half of the year. Emerging markets fared worse as inflation worries, decreasing commodity prices, political unrest in Turkey, Brazil, and Egypt, and continuing fears over a slowdown in the Chinese economy rattled investors. The MSCI Emerging Markets Index returned -9.57% for the first half of the year. Within the MSCI EAFE Index, sector performance was mixed. Consumer Discretionary (13.68%), Health Care (13.47%) and Telecom Services (11.98%) performed strongly, while Utilities (3.79%) and Information Technology (4.40%) lagged. Hurt by decreasing commodity prices, Materials (-12.81%) and Energy (-4.48%) were the worst performing sectors during the period. The International Equity Fund (the “Fund”) returned -0.16% for the first six months of 2013, underperforming the MSCI EAFE Index return of 4.10% by 4.26%. The Fund’s larger than the benchmark allocation to Emerging Markets hurt performance this period as emerging market trailed developed international markets by 13.67%. Despite the Fund’s underperformance versus its benchmark, we believe the Fund is well positioned going into the second half of 2013 as the market deals with ongoing macroeconomic and geopolitical uncertainty. Foreign securities may be subject to a higher degree of market risk due to currency fluctuations, lack of liquidity, and political and economic instability. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. * Based on percent of the Fund’s total investments in securities, at value. Includes investments held as collateral for securities on loan (See Note 6 in Notes to Financial Statements). 13 Wilshire Variable Insurance Trust Socially Responsible Fund Commentary SOCIALLY RESPONSIBLE FUND Average Annual Total Return Six Months Ended 06/30/13* 12.34% One Year Ended 06/30/13 18.78% Five Years Ended 06/30/13 4.18% Ten Years Ended 06/30/13 5.35% S&P 500 INDEX(1) Average Annual Total Return Six Months Ended 06/30/13* 13.82% One Year Ended 06/30/13 20.60% Five Years Ended 06/30/13 7.01% Ten Years Ended 06/30/13 7.30% * Not annualized. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. Recent performance can be found at your particular insurance company. The S&P 500 Index is an unmanaged index consisting of 500 stocks. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods since inception, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns since inception would have been lower. For the six months ended June 30, 2013, there were no waivers. 14 Wilshire Variable Insurance Trust Socially Responsible Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of June 30, 2013) The U.S. stock market got off to its strongest start since 1998 as the S&P 500 Index rose 13.82% through June 2013. The market rallied in the first quarter with the S&P 500 Index hitting new all-time highs as investors cheered the news of a “Fiscal Cliff” resolution, a positive fourth quarter GDP estimate marking the 14th consecutive quarter of economic expansion, and signs of improvement within the housing sector. The second quarter saw more modest but still positive gains as investors grappled with the possibility of the Federal Reserve “tapering” its quantitative easing program earlier than anticipated. However, the U.S. market again hit new all-time highs during the second quarter. Both large and small capitalization stocks posted strong gains during the first six months of the year, however small capitalization securities modestly outpaced their large capitalization counterparts with the Russell 2000 Index and Russell 1000 Index returning 15.86% and 13.90%, respectively. Within the large capitalization space, value stocks outperformed growth securities, and within the small capitalization space, growth stocks outperformed value securities. All sectors within the Wilshire 5000 Index were positive year-to-date. Consumer Discretionary (20.47%), Health Care (20.42%) and Financials (17.95%) were the top performers, while Materials (2.06%) and Information Technology (6.62%) lagged the broader market during the first half of the year. The Socially Responsible Fund (the “Fund”) returned 12.34% for the first six months of 2013, underperforming the S&P 500 Index return of 13.82% by 1.48%. The Fund benefited from positive stock selection in Utilities and Materials; performance was partially offset by poor stock selection in Consumer Discretionary and Energy. Despite the Fund’s underperformance versus its benchmark, we believe the Fund is well positioned going into the second half of 2013 as the market deals with ongoing macroeconomic and geopolitical uncertainty. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. * Based on percent of the Fund’s total investments in securities, at value. Includes investments held as collateral for securities on loan (See Note 6 in Notes to Financial Statements). 15 Wilshire Variable Insurance Trust Disclosure of Fund Expenses For the Six Months Ended June 30, 2013 (Unaudited) All mutual funds have operating expenses. As a shareholder of a mutual fund, you incur ongoing costs, which include costs for investment advisory, administrative services, distribution and/or shareholder services and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing fees (in dollars) of investing in your Fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The table on the next page illustrates your Fund’s costs in two ways: Actual Fund Return:This section helps you to estimate the actual expenses, after any applicable fee waivers, that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return for the period, the “Expense Ratio” column shows the period’s annualized expense ratio, and the “Expenses Paid During Period” column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund at the beginning of the period. You may use the information here, together with your account value, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your Fund in the first line under the heading entitled “Expenses Paid During Period.” Hypothetical 5% Return: This section is intended to help you compare your Fund’s costs with those of other mutual funds. The “Ending Account Value” shown is derived from hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and assumed rate of return. It assumes that the Fund had an annual return of 5% before expenses, but that the expense ratio is unchanged. In this case, because the return used is not the Fund’s actual return, the results do not apply to your investment. This example is useful in making comparisons to other mutual funds because the Securities and Exchange Commission (“SEC”) requires all mutual funds to calculate expenses based on an assumed 5% annual return. You can assess your Fund’s ongoing costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transactional costs such as sales charges (loads), redemption fees, or exchange fees. Wilshire Variable Insurance Trust has no such charges or fees, but they may be present in other funds to which you compare this data. Therefore, the hypothetical portions of the table are useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds. 16 Wilshire Variable Insurance Trust Disclosure of Fund Expenses - (Continued) For the Six Months Ended June 30, 2013 (Unaudited) Beginning Account Value 01/01/13 Ending Account Value 06/30/13 Expense Ratio(1) Expenses Paid During Period 01/01/13-06/30/13(2)(3) Equity Fund(4) Actual Fund Return 0.73% Hypothetical 5% Return 0.73% Balanced Fund(4) Actual Fund Return 0.26% Hypothetical 5% Return 0.26% Income Fund Actual Fund Return 1.17% Hypothetical 5% Return 1.17% Small Cap Fund(4) Actual Fund Return 1.28% Hypothetical 5% Return 1.28% International Equity Fund(4) Actual Fund Return 1.45% Hypothetical 5% Return 1.45% Socially Responsible Fund Actual Fund Return 1.33% Hypothetical 5% Return 1.33% Annualized, based on the Fund’s most recent fiscal half-year expenses. Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the period, then divided by 365. Expenses shown do not include annuity contract fees. The expense ratio does not include the expenses of the underlying funds. 17 Equity Fund Schedule of Investments June 30, 2013 (Unaudited) Shares Value INVESTMENTS IN UNDERLYING FUNDS — 66.6% Wilshire Large Company Growth Portfolio* $ Wilshire Large Company Value Portfolio* 67,155,964 Total Investments in Underlying Funds (Cost $126,902,100) 132,108,588 COMMON STOCK — 33.2% Consumer Discretionary — 4.6% Amazon.com, Inc.†(a) Apollo Group, Inc., Class A†(a) Best Buy Co., Inc. CBS Corp., Class B Comcast Corp., Class A Dollar Tree, Inc.† Ford Motor Co. Gannett Co., Inc. Gap, Inc. (The) Goodyear Tire & Rubber Co. (The) Harman International Industries, Inc. Home Depot, Inc. (The) Lowe's Cos., Inc. Macy's, Inc. McDonald's Corp. News Corp., Class A† NIKE, Inc., Class B Omnicom Group, Inc.(a) O'Reilly Automotive, Inc.†(a) Staples, Inc.(a) Starbucks Corp. Time Warner Cable, Inc., Class A Time Warner, Inc. TJX Cos., Inc. Tupperware Brands Corp.(a) VF Corp.(a) Walt Disney Co. (The) Whirlpool Corp.(a) Yum! Brands, Inc. 1,153,124 9,111,510 Consumer Staples — 4.2% Altria Group, Inc. Archer-Daniels-Midland Co. Coca-Cola Co. (The) Costco Wholesale Corp. CVS Caremark Corp. General Mills, Inc. Hershey Co. (The) Hormel Foods Corp.(a) Kimberly-Clark Corp.(a) Kraft Foods Group, Inc.(a) Kroger Co. (The)(a) Lorillard, Inc.(a) McCormick & Co., Inc.(a) Molson Coors Brewing Co., Class B(a) Mondelez International, Inc., Class A PepsiCo, Inc. Philip Morris International, Inc. Procter & Gamble Co. (The) Reynolds American, Inc.(a) Walgreen Co. Wal-Mart Stores, Inc. Shares Value Consumer Staples — (continued) Whole Foods Market, Inc. $ 92,664 8,299,112 Energy — 3.3% Chesapeake Energy Corp.(a) Chevron Corp. ConocoPhillips Diamond Offshore Drilling, Inc.(a) Ensco PLC, Class A Exxon Mobil Corp.(a) Helmerich & Payne, Inc.(a) Kinder Morgan, Inc.(a) Marathon Oil Corp. Marathon Petroleum Corp. Murphy Oil Corp.(a) Occidental Petroleum Corp. Phillips 66 Schlumberger, Ltd. Seadrill, Ltd.(a) Valero Energy Corp. 79,971 6,590,087 Financials — 4.7% ACE, Ltd.(a) Allstate Corp. (The) American Express Co. American International Group, Inc.†(a) Apartment Investment & Management Co., Class A‡ Assurant, Inc. AvalonBay Communities, Inc.‡ Bank of America Corp. Berkshire Hathaway, Inc., Class B†(a) BlackRock, Inc., Class A(a) Chubb Corp. (The) Cincinnati Financial Corp. Citigroup, Inc. Cullen/Frost Bankers, Inc.(a) Fifth Third Bancorp(a) Franklin Resources, Inc. Goldman Sachs Group, Inc. (The)(a) JPMorgan Chase & Co. Leucadia National Corp. Lincoln National Corp.(a) M&T Bank Corp.(a) Prudential Financial, Inc. State Street Corp. SunTrust Banks, Inc. Travelers Cos., Inc. (The) U.S. Bancorp Wells Fargo & Co. XL Group PLC, Class A Zions Bancorporation(a) 86,640 9,291,588 Health Care — 3.6% Abbott Laboratories AbbVie, Inc. Aetna, Inc. AmerisourceBergen Corp., Class A(a) Amgen, Inc. Biogen Idec, Inc.†(a) Cardinal Health, Inc. See Notes to Financial Statements. 18 Equity Fund Schedule of Investments - (Continued) June 30, 2013 (Unaudited) Shares Value Health Care — 3.6% (continued) CareFusion Corp.† $ Celgene Corp.† Cigna Corp. Covidien PLC Eli Lilly & Co. Forest Laboratories, Inc.† Gilead Sciences, Inc.† Humana, Inc. Johnson & Johnson Medtronic, Inc.(a) Merck & Co., Inc. Novo Nordisk ADR(a) Pfizer, Inc.(a) Stryker Corp.(a) UnitedHealth Group, Inc. Varian Medical Systems, Inc.†(a) WellPoint, Inc. Zimmer Holdings, Inc.(a) 112,410 7,202,549 Industrials — 3.1% 3M Co. Avery Dennison Corp. Boeing Co. (The)(a) Caterpillar, Inc.(a) Dover Corp.(a) Eaton Corp. PLC(a) Emerson Electric Co. Fluor Corp. General Electric Co. Honeywell International, Inc.(a) Illinois Tool Works, Inc. Ingersoll-Rand PLC Northrop Grumman Corp.(a) Parker Hannifin Corp.(a) Raytheon Co.(a) Republic Services, Inc., Class A Rockwell Automation, Inc. Southwest Airlines Co. Union Pacific Corp. United Parcel Service, Inc., Class B(a) United Technologies Corp. WW Grainger, Inc.(a) 88,263 6,054,756 Information Technology — 5.8% Accenture PLC, Class A Adobe Systems, Inc.† Akamai Technologies, Inc.† Apple, Inc.(a) Applied Materials, Inc.(a) CA, Inc. Cisco Systems, Inc. Cognizant Technology Solutions Corp., Class A† Corning, Inc. Dell, Inc. eBay, Inc.† Fidelity National Information Services, Inc. FLIR Systems, Inc. Google, Inc., Class A† Shares Value Information Technology — (continued) Hewlett-Packard Co. $ Intel Corp. International Business Machines Corp. Lam Research Corp.†(a) LSI Corp.† Microchip Technology, Inc.(a) Microsoft Corp. Motorola Solutions, Inc.(a) NetApp, Inc.(a) Oracle Corp. Paychex, Inc.(a) QUALCOMM, Inc. SAIC, Inc.(a) Symantec Corp. Texas Instruments, Inc. Visa, Inc., Class A(a) Xerox Corp. Yahoo!, Inc.† 148,149 11,515,679 Materials — 1.2% CF Industries Holdings, Inc. Ecolab, Inc. EI du Pont de Nemours & Co.(a) Freeport-McMoRan Copper & Gold, Inc. International Flavors & Fragrances, Inc. LyondellBasell Industries NV, Class A Monsanto Co. Packaging Corp. of America PPG Industries, Inc. Sherwin-Williams Co. (The) Southern Copper Corp. Weyerhaeuser Co.‡ 199,430 2,269,505 Telecommunication Services — 0.9% AT&T, Inc.(a) CenturyLink, Inc.(a) Verizon Communications, Inc. 286,938 1,849,182 Utilities — 1.8% Ameren Corp. American Electric Power Co., Inc. DTE Energy Co.(a) Duke Energy Corp.(a) Exelon Corp.(a) ITC Holdings Corp.(a) NextEra Energy, Inc. NRG Energy, Inc. ONEOK, Inc.(a) Pinnacle West Capital Corp.(a) Public Service Enterprise Group, Inc.(a) SCANA Corp.(a) TECO Energy, Inc.(a) Wisconsin Energy Corp.(a) 86,079 3,654,327 Total Common Stock (Cost $65,093,756) 65,838,295 See Notes to Financial Statements. 19 Equity Fund Schedule of Investments - (Continued) June 30, 2013 (Unaudited) Shares Value SHORT-TERM INVESTMENTS — 10.4% Northern Trust Institutional Government Select Portfolio, 0.010%(b) $ Northern Trust Institutional Liquid Asset Portfolio, 0.010%(b)(c) 20,405,152 Total Short-Term Investments (Cost $20,791,264) 20,791,264 Total Investments — 110.2% (Cost $212,787,120) Other Assets & Liabilities, Net — (10.2)% ) NET ASSETS — 100.0% $
